Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/270996 application originally filed February 24, 2021.
Claims 1-3, filed February 24, 2021, are pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (JP 2014-098097 A) hereinafter cited under English Translation “Endo” in view of Yamamoto (CN 101231144 B) hereinafter cited under English Translation “Yamamoto”.
Regarding Claim 1
	Endo discloses in the abstract, a method for producing a solid fuel containing biomass excellent in moldability and pulverizing property when mixed with coal and to provide such a solid fuel.
	Endo further discloses on page 4 paragraph 2, in the method for producing a solid fuel, it is easy to adjust the obtained solid fuel to a desired shape, density, hardness, etc. by pre-molding biomass by the molding step before the roasting step described later. Moreover, by molding biomass in advance, the surface of the molded product can be extremely roasted, and as a result, the pulverizability of the obtained solid fuel can be improved.
	Endo discloses on page 4 paragraph 3, the roasting process.  In this step, the molded product containing biomass is roasted. The roasting means heat treatment of a molded product containing biomass. The heat treatment temperature is preferably 140 ° C or higher and 350 ° C. 
rotary kiln whose concentration is adjusted to 15% or less from the viewpoint of suppressing excessive oxidation and combustion. The rotary kiln usually has a cylinder to which a molded product is supplied, and a spiral lifter that is provided inside the cylinder and sends out the molded product. By using such a rotary kiln, a molded product containing biomass can be continuously roasted and cooled. Also, prior to roasting, drying that reduces the moisture content of the molded product can be performed integrally, leading to reductions in equipment costs and manufacturing costs. Further, the rotary kiln usually has a parallel lifter that stirs and rakes the molded product inside. By using such a rotary kiln, the molded product can be roasted or cooled uniformly. In addition, since the lignin etc. in the biomass are melted and the biomass is bound by passing through a molding process prior to roasting, the molded product is roasted even if roasted using the rotary kiln. After that, the shape after molding can be kept substantially the same.
	It is to be noted, Endo discloses using a rotary kiln but fails to provide the specific structure of the rotary kiln.  However, it is known in the art rotary kiln can be selected from a external heating rotary kiln that includes a non-heating zone that is upstream side of a kiln body and includes a spiral blade on an inner circumferential surface, as taught by Yamamoto.

	Yamamoto discloses on page 5 paragraph 2, by the upstream side as the above-mentioned rotary kiln of controlling 1, the dryer (not shown) is set up in temperature. Stirred and dried the oven dry mud 71 that feasible wherein moisture is controlled to predetermined value by dryer, introduced the inside cylindrical shell 11 of rotary kilns 1 by auger conveyor 10.  The oven dry mud 71 that is introduced into inner cylindrical shell 11 is heated in the transmission course of the outside in the rotation along with inner cylindrical shell 11.
	Yamamoto discloses on page 4 paragraph 5, on the inner wall section of inner cylindrical shell 11, a plurality of fins (blades) of circumferential direction inclination (or spiral, demonstration) are set up relatively.  Inner cylindrical shell 11 rotates with desired speed by the drive source (not shown), and the substance to be processed of filling from entrance side can be transferred to outlet side by inner cylindrical shell, is heated simultaneously.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the external heating rotary kiln of Yamamoto as the rotary kiln of Endo.  The motivation to do so is to use an external heating rotary kiln when treating combustible material in order to aid in process of controlling the temperature in the rotary kiln. 
Regarding Claim 2

	Endo discloses on page 4 paragraph 4, the roasting can be performed using a known heating (roasting) apparatus, for example, a multi-stage heating furnace, a rotary drum reactor, a transfer bed reactor, a screw conveyor reactor, or an annular fluidizing furnace, continuous belt reactors, turbo dryers, microwave reactors and the like. Among these, the furnace capable of rotating or flowing the molded biomass has better heat transfer to the molded biomass, and the outer surface of the molded body is first baked and solidified.  It is more preferable to use a rotary kiln whose concentration is adjusted to 15% or less from the viewpoint of suppressing excessive oxidation and combustion.
Regarding Claim 3
	Endo discloses in the abstract, a method for producing a solid fuel containing biomass excellent in moldability and pulverizing property when mixed with coal and to provide such a solid fuel.
	Endo further discloses on page 4 paragraph 2, in the method for producing a solid fuel, it is easy to adjust the obtained solid fuel to a desired shape, density, hardness, etc. by pre-molding biomass by the molding step before the roasting step described later. Moreover, by molding biomass in advance, the surface of the molded product can be extremely roasted, and as a result, the pulverizability of the obtained solid fuel can be improved.
	Endo discloses on page 4 paragraph 3, the roasting process.  In this step, the molded product containing biomass is roasted. The roasting means heat treatment of a molded product containing biomass. The heat treatment temperature is preferably 140 ° C or higher and 350 ° C. 
rotary kiln whose concentration is adjusted to 15% or less from the viewpoint of suppressing excessive oxidation and combustion. The rotary kiln usually has a cylinder to which a molded product is supplied, and a spiral lifter that is provided inside the cylinder and sends out the molded product. By using such a rotary kiln, a molded product containing biomass can be continuously roasted and cooled. Also, prior to roasting, drying that reduces the moisture content of the molded product can be performed integrally, leading to reductions in equipment costs and manufacturing costs. Further, the rotary kiln usually has a parallel lifter that stirs and rakes the molded product inside. By using such a rotary kiln, the molded product can be roasted or cooled uniformly. In addition, since the lignin etc. in the biomass are melted and the biomass is bound by passing through a molding process prior to roasting, the molded product is roasted even if roasted using the rotary kiln. After that, the shape after molding can be kept substantially the same.
	It is to be noted, Endo discloses using a rotary kiln but fails to provide the specific structure of the rotary kiln.  However, it is known in the art rotary kiln can be selected from a external heating rotary kiln that includes a non-heating zone that is upstream side of a kiln body and includes a spiral blade on an inner circumferential surface, as taught by Yamamoto.

	Yamamoto discloses on page 5 paragraph 2, by the upstream side as the above-mentioned rotary kiln of controlling 1, the dryer (not shown) is set up in temperature. Stirred and dried the oven dry mud 71 that feasible wherein moisture is controlled to predetermined value by dryer, introduced the inside cylindrical shell 11 of rotary kilns 1 by auger conveyor 10.  The oven dry mud 71 that is introduced into inner cylindrical shell 11 is heated in the transmission course of the outside in the rotation along with inner cylindrical shell 11.
	Yamamoto discloses on page 4 paragraph 5, on the inner wall section of inner cylindrical shell 11, a plurality of fins (blades) of circumferential direction inclination (or spiral, demonstration) are set up relatively.  Inner cylindrical shell 11 rotates with desired speed by the drive source (not shown), and the substance to be processed of filling from entrance side can be transferred to outlet side by inner cylindrical shell, is heated simultaneously.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the external heating rotary kiln of Yamamoto as the rotary kiln of Endo.  The motivation to do so is to use an external heating rotary kiln when treating combustible material in order to aid in process of controlling the temperature in the rotary kiln. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771